DETAILED ACTION
This Office Action is in response to the claims filed on 01/27/2020.
Claims 1-20 are pending claims; Claims 1, 8 and 15 are independent claims. This action is made non-final. 

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Applicant’s claims for the benefit of U.S. Patent application No. 15/149,146 filed on 05/08/2016 (now U.S. Patent No. 10,545,652) which claims for the benefit of U.S. Patent application No. 12/976858 (now U.S. Patent No. 9,363,579) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims as mapped in the below table of U. S. Patent No. 10,545,652 (hereinafter as ‘652) and U.S. Patent No. 9,363,579 (hereinafter as ‘579) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.


Instant Application: 16/773,973
U.S. Patent No. 10,545,652
U.S. Patent No. 9,363,579
Claim 1
Claim 1
Claim 3
A method comprising:
A method comprising:
(from claim 1) A method comprising:
requesting a content item for viewing;
requesting a video content item for viewing;
requesting a video content item for viewing;

receiving a stream including the video content item; 
receiving a stream including the video content item;
receiving a plurality of thumbnails, each thumbnail associated with a point in the content item; 
receiving a plurality of thumbnails, each thumbnail associated with a time point in the video content item;
receiving a plurality of thumbnails, each thumbnail associated with a time point in the video content item;
playing, in a user interface, the content item starting at a first point; 
playing, in a media player portion of a user interface, the video content item starting at a first time point;
playing the stream of the video content item starting at a first time point;
receiving at a viewing progress bar in the user interface a selection at a second point in the content item; 
receiving, at a viewing progress bar on the user interface, a selection gesture at a second time point in the video content item;
receiving at a viewing progress bar in the user interface a selection gesture at a second time point in the video content item;
responsive to receiving the selection:
responsive to the receiving of the selection gesture:
responsive to receiving the selection gesture,

presenting, in the media player portion of the user interface, first content of the video content item at the second time point; and

presenting, in the user interface, a subset of the plurality of thumbnails, the subset arranged based on a predetermined order and including a thumbnail associated with the second point, wherein the thumbnail associated with the second point is displayed differently than the remainder of the thumbnails in the subset;
presenting a first subset of the plurality of thumbnails in a thumbnail portion of the user interface, the first subset of the plurality of thumbnails arranged chronologically and including a thumbnail associated with the second time point, wherein the thumbnail associated with the second time point is amplified in size, reflects the first content of the video content item at the second time point and is presented concurrently with the first content of the video content item at the second time point in the media player portion;
displaying a subset of the plurality of thumbnails, the subset arranged chronologically and associated with a first time range of the video content item, the subset having a thumbnail associated with the second time point, wherein the thumbnail associated with the second time point is displayed at a larger size than the remainder of the thumbnails in the subset;
receiving in the user interface user input indicating a third point in the content item; and
receiving, on the user interface, a drag gesture to a third time point in the video content item, the drag gesture having a magnitude and a direction;
receiving in the user interface a drag gesture, the drag gesture having a magnitude and a direction;
responsive to the receiving the user input indicating the third point in the content item:
and responsive to the receiving of the drag gesture to the third time point in the video content item,
(from claim 3) receiving a selection of a third time point in the video content item associated with one of the subset of the plurality of thumbnails and a requesting the stream starting at the third time point; 
seeking to the third point in the content item while presenting one or more subsets of the plurality of thumbnails, the one or more subsets of the plurality of thumbnails reflecting one or more portions of the content item that appear during the seeking, wherein each subset of the plurality of thumbnails corresponds to a respective portion of the content item that appears during the seeking and is arranged based on the predetermined order, wherein when second content of the content item is presented at a fourth point occurring during the seeking, at least one thumbnail of the one or more subsets of the plurality of thumbnails is presented with the second content of the content item at the fourth point, and reflects the second content of the content item at the fourth point during the seeking
seeking to the third time point in the video content item at a first speed in a first direction based on the magnitude and the direction of the drag gesture while presenting one or more subsets of the plurality of thumbnails at a scrolling speed based on the magnitude of the drag gesture, the one or more subsets of the plurality of thumbnails reflecting one or more portions of the video content item that appear during the seeking, wherein each subset of the plurality of thumbnails corresponds to a respective portion of the video content item that appears during the seeking and is arranged chronologically, wherein when second content of the video content item is presented at a fourth time point occurring during the seeking, at least one thumbnail of the one or more subsets of the plurality of thumbnails is presented concurrently with the second content of the video content item at the fourth time point in the media player portion, and reflects the second content of the video content item at the fourth time point during the seeking.
(from claim 3) receiving the stream of the video content item starting at the third time point; and playing the video content item at the third time point.


(from claim 1) dynamically updating the thumbnails in the subset responsive to the magnitude and direction of the drag gesture, wherein the updated thumbnails span a second time range of the video content item; and visually displaying an indicator indicating the magnitude and the direction of the drag gesture, the magnitude represented visually by how far the indicator extended, the indicator displayed adjacent to the thumbnail that is displayed at the larger size
Claim 2-5, 7
Claim 1
Claim 3
Claim 6
Claim 5
Claim 3
Claim 8-12, 14
Claim 11
Claim 3.  One of ordinary skill in the art would have implemented the method steps as computer readable instructions so that the software can be installed on a device.
Claim 13
Claim 15
Claim 3 as implemented as software instructions for the same reasons as set forth above.
Claim 15-19
Claim 16
Claim 3.  One of ordinary skill in the art would have implemented the method steps as device/system so that the method claims can be implemented and usable for the end user.
Claim 20
Claim 20
Claim 3 implemented as a device for the same reasons as set forth above.


As seen in the above table, the claims of the ‘652 patent and ‘579 contain every element of claims 1-20 of the instant application and as such they anticipate and/or render obvious claims 1-20 of the instant application; therefore are not patently distinct from the earlier patent claims and are unpatentable for obvious-type double patenting.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 4-5, 7-9, 11-12, 14-16, 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lin et al. (US 2010/0303440 A1; hereinafter as Lin) in view of Wessel et al. (US 2008/0007570 A1; hereinafter as Wessel).

As to claims 1, 8, and 15, Lin teaches:
A method, a non-transitory computer readable medium including instruction, and a system (see Figs. 4-5 and ¶ 0019) comprising a memory and a processor to execute the instructions to perform the steps:
requesting a content item for viewing (see Fig. 3A and [0049]; step 302 – a request for a media program is transmitted from the user computer 102 to the media server 110); 
receiving a plurality of thumbnails, each thumbnail associated with a point in the content item (see Fig. 5 and [0058]-[0059]; series of images are presented in the thumbnail 502, the seek preview version of the media program used for the thumbnails may be provided to the user computer, each thumbnail correspond to a version of the media program at the temporal location – interpreting as time point); 
playing, in a user interface, the content item starting at a first point (see Fig. 4 and [0055]; control 418 indicates the temporal location of the frames currently being depicted or played by the MPP 252); 
receiving at a viewing progress bar in the user interface a selection at a second point in the content item (see Figs. 4-5 and [0056]-[0058]; the user enters a seek command by selecting control 418 from the current temporal location and moving it to another arbitrarily chosen temporal location within the media program.  Furthermore, Fig. 4 shows the first position, Fig. 5 shows the second position after the user has moved the control 418, see [0058]); 
responsive to receiving the selection: presenting, in the user interface, a subset of the plurality of thumbnails, the subset arranged based on a predetermined order and including a thumbnail associated with the second point, (see Fig. 5 and [0058]; thumbnail corresponding to the position of the control 418, Fig. 5 shows thumbnail associated with the second time point; see further [0065]; it is possible for the control 418 to be manipulated past the media buffer progress indicator 420 and to have the appropriate frames or thumbnails rendered next to the control 418.  Fig. 6 shows preview media frames correspond to media frames therefore are arranged chronologically, [0058] discloses as the user grabs the control 418 and moves it along the progress bar 422, a series of images are presented in the thumbnail 502); 
receiving in the user interface user input indicating a third point in the content item (see Fig. 5 and [0056]-[0058]; the user can move/drag the control 418 from the second temporal location and moving it to another arbitrarily chosen temporal location within the media program which could be from the second location to the third location); and 
responsive to the receiving the user input indicating the third point in the content item: seeking to the third point in the content item while presenting one or more subsets of the plurality of thumbnails, the one or more subsets of the plurality of thumbnails reflecting one or more portions of the content item that appear during the seeking, wherein each subset of the plurality of thumbnails corresponds to a respective portion of the content item that appears during the seeking and is arranged based on the predetermined order (see Fig. 5 and [0056]-[0062]; as the control 418 is moved during the seek command/request, a series of images are presented in the thumbnail 502.  Fig. 6 shows preview media frames correspond to media frames therefore are arranged chronologically), wherein when second content of the content item is presented at a fourth point occurring during the seeking, at least one thumbnail of the one or more subsets of the plurality of thumbnails is presented with the second content of the content item at the fourth point, and reflects the second content of the content item at the fourth point during the seeking ([0058] discloses as the user grabs the control 418 and moves it along the progress bar 422, a series of images are presented in the thumbnail 502). 	Lin appears to teach wherein the thumbnail associated with the second point is displayed differently than the remainder of the thumbnails in the subset (Figure 5 shows the first thumbnail in the series is displayed at the top which is different than the remainder of the thumbnails in the series). However, Lin does not explicitly disclose this feature in the textual description. 
In the same field of video playback, Wessel discloses displaying a subset of the plurality of thumbnails, the subset comprising a thumbnail associated with the second time point (see Figs. 3A, 3B and [0070]; the subset comprises thumbnail associated with the second time point 336 and thumbnails associated with other time points in the video content 332, 334, 338, 340), wherein the thumbnail associated with the second point is displayed differently than the remainder of the thumbnails in the subset (see Fig. 3B and [0070]; the display position 336 represents the current user selection point and is displayed in a larger size relative to the other display positions).
Both are analogous art because they both are directed to the claimed invention (i.e., graphical user interface for media playback).  Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to have modified the navigation bar of Lin to include the navigation bar having the selected thumbnail displayed in a larger size than other thumbnails as taught by Wessel to display the thumbnail associated with a second point differently than the remainder of the thumbnails in the subset as claimed.  One would be motivated to make such a combination is to indicate to the user the currently selected position, thus, enhance user experience with the playback user interface (see Wessel [0070]).

As to claims 2, 9, and 16, the rejection of claim 1 is incorporated. Lin and Wessel further teach wherein the user input is a drag gesture (Lin: see Figs. 5, 6 and [0058], [0061]; the thumbnail changes its appearance as it is dragged across the progress bar 422).  

As to claims 4, 11, and 18, the rejection of claim 1 is incorporated. Lin and Wessel further teach wherein the predetermined order is a chronological order (Lin: see Fig. 5 and [0056]-[0062]; as the control 418 is moved during the seek command/request, a series of images are presented in the thumbnail 502.  Fig. 6 shows preview media frames correspond to media frames therefore are arranged chronologically.  Wessel: see Fig. 3B and ¶ 0028; scrolling the local selector may treat the first scene and the last scene as chronologically ordered).  
Both are analogous art because they both are directed to the claimed invention (i.e., graphical user interface for media playback).  Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to have modified the navigation bar of Lin to include the navigation bar having the thumbnails arranged in chronological order as claimed.  One would be motivated to make such a combination is to indicate to the user the currently selected position, thus, enhance user experience with the playback user interface (see Wessel [0070]).

As to claims 5, 12, and 19, the rejection of claim 1 is incorporated. Lin and Wessel further teach wherein the thumbnail associated with the second point is amplified in size as compared to the remainder of the thumbnails in the subset (Wessel: see Fig. 3B and [0070]; the display position 336 represents the current user selection point and is displayed in a larger size relative to the other display positions).  
Both are analogous art because they both are directed to the claimed invention (i.e., graphical user interface for media playback).  Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to have modified the navigation bar of Lin to include the navigation bar having the thumbnail associated with a current time point displayed in bigger size compared to other thumbnails in the set as claimed.  One would be motivated to make such a combination is to indicate to the user the currently selected position, thus, enhance user experience with the playback user interface (see Wessel [0070]).

As to claims 7 and 14, the rejection of claim 1 is incorporated. Lin and Wessel further teach the content item is a video item, and each of the first, second third and fourth time points corresponds to a particular time within the video item (Lin: [0058] discloses as the user grabs the control 418 and moves it along the progress bar 422, a series of images are presented in the thumbnail 502; [0058], [0061]; the thumbnail changes its appearance as it is dragged across the progress bar 422;  see [0065]; after the user has found a seek preview frame representing a portion of the media program of interest, the user may command the MPP 252 to begin the progressive downloading process anew from the temporal position nearest the selected frame).  

Claims 3, 6, 10, 13, 17, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lin and Wessel further in view of Arriola (US 2012/0079421 A1; hereinafter as Arriola).

As to claims 3, 10, and 17, the rejection of claim 1 is incorporated. Lin and Wessel further teach dynamically updating the thumbnails based on the drag gesture (Lin: [0058] discloses as the user grabs the control 418 and moves it along the progress bar 422, a series of images are presented in the thumbnail 502; [0058], [0061]; the thumbnail changes its appearance as it is dragged across the progress bar 422).  
However, Lin and Wessel do not appear to teach the dynamically updating is based on a magnitude of the drag gesture.
Arriola teaches receiving in a user interface a drag gesture (see Fig. 6 and [0107]; manipulation input through the stretchable cursor 402), the drag gesture having magnitude and a direction (see Fig. 6 and [0061], [0083]-[0085], [0105], [0108]; distance/length and direction), and dynamically updating[the thumbnails based on a magnitude of the drag gesture (see Fig. 6 and [0061], [0088]; the scroll speed is based on direction and length/distance of the cursor).
Both references are analogous art because they are directed to the claimed invention (i.e., graphical user interface for media playback).  Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to have modified the navigation bar of Lin as modified by Wessel to include the navigation input having distance/length and direction as taught by Arriola to provide a navigation input having a magnitude as its attribute as claimed.  One would be motivated to make such a combination is to provide improve usability, reliability, and accuracy of the electronic device (see Arriola [0005]).  This is true since Lin discloses the feature of seeking to the third time point in the video content item at a first speed in a first direction based on the user gesture (see Lin Fig. 5 and [0058]; thumbnail corresponding to the position of the control 418, Fig. 5 shows thumbnail associated with the second time point; see further [0065]; it is possible for the control 418 to be manipulated past the media buffer progress indicator 420 and to have the appropriate frames or thumbnails rendered next to the control 418.  Fig. 6 shows preview media frames correspond to media frames therefore are arranged chronologically); thus, combining with the distance/length and direction of the drag gesture of Arriola would allow the user to manipulate the media playback using the magnitude of the drag gesture in addition to the distance attribute of the drag gesture as currently disclosed in Lin.

As to claims 6, 13, and 20, the rejection of claim 1 is incorporated. Lin, Wessel and Arriola further teach presenting an indicator indicating the magnitude and a direction of the drag gesture, the magnitude represented visually by how far the indicator extended, the indicator displayed adjacent to the thumbnail that is displayed at the larger size (Wessel: see Fig. 3B and [0070]; the display position 336 represents the current user selection point and is displayed in a larger size relative to the other display positions. Arriola: see Fig. 6 and [0061], [0088]; the scroll speed is based on direction and length/distance of the cursor; Fig. 4 and [0088] the stretchable cursor can be displayed with a cursor direction 408 that represents a direction from the starting point 404 to the ending point 406).
Both references are analogous art because they are directed to the claimed invention (i.e., graphical user interface for media playback).  Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to have modified the navigation bar of Lin as modified by Wessel to include the navigation input having distance/length and direction as taught by Arriola to provide a navigation input having a magnitude as its attribute representation displayed on the navigation bar as claimed.  One would be motivated to make such a combination is to provide improve usability, reliability, and accuracy of the electronic device (see Arriola [0005]).  This is true since Lin discloses the feature of seeking to the third time point in the video content item at a first speed in a first direction based on the user gesture (see Lin Fig. 5 and [0058]; thumbnail corresponding to the position of the control 418, Fig. 5 shows thumbnail associated with the second time point; see further [0065]; it is possible for the control 418 to be manipulated past the media buffer progress indicator 420 and to have the appropriate frames or thumbnails rendered next to the control 418.  Fig. 6 shows preview media frames correspond to media frames therefore are arranged chronologically); thus, combining with the distance/length and direction of the drag gesture of Arriola would allow the user to manipulate the media playback using the magnitude of the drag gesture in addition to the distance attribute of the drag gesture as currently disclosed in Lin.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example:
Barletta et al (US 2007/0168413 A1) – a method and system for quickly and interactively browsing digital multimedia content such as video, audio, and/or text data with the aid of a user-driven, speed-dependent browsing process (see ¶ 0024).  A dynamic presentation scheme of the digital content depending on the speed of browsing and different semantic levels, an effective and intuitive manual user interaction pattern and non-linear navigation pattern for emulating coarse-grained page leafing (see ¶ 0025).
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179